Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-41 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is compared to claims 1 in US Patent 10996992 in the following table:
Instant Application
Patent number 10996992
Claim 1.  A system for dynamically load-balancing redistribution elements across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process, comprising:

a system configured to:

monitor the operational state data and availability metrics associated with an
Execution Process control system components/computing resources;


identify a load-balancing opportunity to trigger redistribution of at least one
redistribution element to a proposed redistribution target;

process the Execution Process control system components/computing resources to determine a target redistribution pool of potential redistribution candidates that maintain
system availability constraints; and

redistribute the at least one redistribution element to at least one target redistribution component/computing resource selected from the target redistribution pool.
Claim 1. A system for dynamically load-balancing redistribution elements across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process, comprising:

a system configured to:

monitor the operational state data and availability metrics associated with an Execution Process control system
components/computing resources;

identify a load-balancing opportunity to trigger redistribution of at least one redistribution element to a proposed
redistribution target;

process the Execution Process control system components/computing resources to determine a target redistribution pool of potential redistribution candidates that
maintain system availability constraints;

redistribute the at least one redistribution element to at least one target redistribution component/computing
resource selected from the target redistribution pool;

wherein the load-balancing opportunity involves HAM: N Validation load-balancing; and

wherein the HA-M:N Validation load-balancing executes
a Z Validation Degree computing resource failure simulation,
wherein Z is greater than or equal to 1.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10996992.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1 of the patent, anticipates or otherwise renders obvious the limitations of claim 1, respectively of this instant application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 21, 33 and 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Alfano (US 2009/0122706 A1)

As per claim 1, Alfano teaches A system for dynamically load-balancing redistribution elements across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process, comprising: 
a system configured to: 
monitor the operational state data and availability metrics associated with an Execution Process control system components/computing resources; (Alfano [claim 31] monitoring the process executions by the distributed agents and the resource utilization; collecting performance data representative of said process executions and of said resource utilization [0063] monitoring of the state of the platform with information provided by the Control Agents, included distribution of agents on host machines, domain management (partitioning of whole network among the agents), performance monitoring; [0100] iv) data about available host machines and their hardware characteristics (normalized CPU speed, for instance using SPECINT2000 rate by the Standard Performance Evaluation Corporation); this is to monitor the overall processing power (measured, for instance, in seconds per hour of a reference CPU);)
identify a load-balancing opportunity to trigger redistribution of at least one redistribution element to a proposed redistribution target; (Alfano [0149] The dispatcher sends the requests to the other agents using, for example, a load balancing algorithm as follows. It chooses the best agent to send the request in two steps and [claim31] comparing the collected performance data with the set target data; establishing at least one penalty clause on the basis of a comparison between the collected performance data of said agents and the set target data;).
process the Execution Process control system components/computing resources to determine a target redistribution pool of potential redistribution candidates that maintain system availability constraints; (Alfano [0111] i) the hardware configuration of the platform, i.e. of the hosts H bearing processing capabilities for execution of processes by distributed agents; For example, when a new host machine is added to a hosts predefined group, it is automatically joined to the whole platform, e.g. because the host notifies its existence or, alternatively, the Administrative Console recognizes the host H by receiving commands input by an operator, for example through its GUI; [0112] ii) the GUI for definition of software distribution/allocation (i.e. the interface to receive data concerning the constraints in the Goal and Constraints Console GC). Specifically, it is used for example to set groups of host machines based on: [0113] Geographical constraints (for instance, certain workflows could be executed only on agents installed in a region and not in another, or they could be executed only on particular host machines); [0114] Hierarchical constraints (for instance, on particular machines can run only second level workflows); [0115] Service constraints (i.e. constraints on specific types of processes);
redistribute the at least one redistribution element to at least one target redistribution component/computing resource selected from the target redistribution pool. (Alfano [0149] The dispatcher sends the requests to the other agents using, for example, a load balancing algorithm as follows. It chooses the best agent to send the request in two steps. [0150] First, it chooses the less loaded host in terms of CPU and memory. Second, it chooses the available agent of the selected host based on the smallest amount of estimated CPU consumption time of the agent queue).

As per claim 13. Alfano teaches executing a remediation operational state determination. (Alfano [0095] If a business constraint is modified, a check is needed to verify whether pre-allocated resources overtake the maximum allocable power or not.)

As to claims 21 and 41, they are rejected based on the same reason as claim 1.
As to claim 33, it is rejected based on the same reason as claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4,6,7,8,19,20,22-24,26,27,28,39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 2009/0122706 A1) in view of Wolff (US 2003/0126200 A1).

As per claim 2, Alfano does not teach the load-balancing opportunity involves Resource Failure Detection Load-Balancing.
However, Wolff teaches the load-balancing opportunity involves Resource Failure Detection Load-Balancing. (Wolff [0140] FIG. 9B shows an overall environment in which a failure of one or more nodes prompts resource load rebalancing).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Wolff with the system of Alfano to detect failure. One having ordinary skill in the art would have been motivated to use Wolff into the system of Alfano for the purpose of distributing the responsibility for carrying out I/O requests among various servers on a network (Wolff paragraph 03)

As per claim 3, Alfano teaches selecting the redistribution target from the target redistribution pool according to a Load-Balancing Redeployment Type. (Alfano [0112] ii) the GUI for definition of software distribution/allocation (i.e. the interface to receive data concerning the constraints in the Goal and Constraints Console GC). Specifically, it is used for example to set groups of host machines based on: [0113] Geographical constraints (for instance, certain workflows could be executed only on agents installed in a region and not in another, or they could be executed only on particular host machines); [0114] Hierarchical constraints (for instance, on particular machines can run only second level workflows); [0115] Service constraints (i.e. constraints on specific types of processes and [0190] 1) evaluation of the CPU load of each workflow on each host (step 100). This shall be accomplished executing a load testing workflow on a host sample and using the CPU documentation (a priori forecast). The obtained value can be fine tuned using the actual CPU time associated with each workflow executed in the previous ti. T keeping into account the constraints on the workflow execution;);

As per claim 4, Alfano teaches the Load-Balancing Redeployment Type includes one of: Fastest Failover Load Balancing, Optimal Failure Load Balancing, or Balanced Failure Load Balancing. (Alfano [0025] the provision of a Goal and Constraints Console, that allows specification of target data including business goals ( e.g. SLA, Service Level Agreements) and process priorities based on the definition of functionalities and their aggregations ( e.g. into business process areas like fulfilment, assurance, billing) [0031] In practice, an administrator of the platform for managing telecommunications services and networks can build any FCAPS (Fault, Configuration, Accounting, Performance, Security) functionality defining in the process database one or more workflows and/or rules or combining existing ones; then automatically the agents acquire the new process (workflow and rules) definitions and run them when needed. Automatically, the Goal Console permits to define SLA and priority on new processes. At run time, the Control Agents allow to control SLA trends and corresponding IT resources utilization for the new processes so that the Reallocator module may optimize the overall configuration, i.e. change workflows priorities at an agent or supply it with more computational resources (CPU, memory, etc .... ). [0227] d) decrease the priority of workflows that in the previous ti. T have already failed to be compliant with the SLA, for those SLA whose penalty clause does not grow up with time;);

As per claim 6, Alfano teaches redistributing one or more Applications as the at least one redistribution element. (Alfano [0029] The provision of process engines inside agents proves to be an advantageous feature for dynamic allocation of IT resources between agents, improving flexibility without introducing bottlenecks, which is the case when all engines are placed in a centralized process coordinator. Process engines inside agents allow to measure resource utilization in the agents analytically (for example CPU time or RAM used) for each functionality execution (i.e. process execution) and [0111] i) the hardware configuration of the platform, i.e. of the hosts H bearing processing capabilities for execution of processes by distributed agents; For example, when a new host machine is added to a hosts predefined group, it is automatically joined to the whole platform, e.g. because the host notifies its existence or, alternatively, the Administrative Console recognizes the host H by receiving commands input by an operator, for example through its GUI; [0149] The dispatcher sends the requests to the other agents using, for example, a load balancing algorithm as follows. It chooses the best agent to send the request in two steps. [0150] First, it chooses the less loaded host in terms of CPU and memory. Second, it chooses the available agent of the selected host based on the smallest amount of estimated CPU consumption time of the agent queue.).

As per claim 7, Alfano teaches redistributing one or more Applications and corresponding Work Items as the at least one redistribution element. (Alfano [0029] The provision of process engines inside agents proves to be an advantageous feature for dynamic allocation of IT resources between agents, improving flexibility without introducing bottlenecks, which is the case when all engines are placed in a centralized process coordinator. Process engines inside agents allow to measure resource utilization in the agents analytically (for example CPU time or RAM used) for each functionality execution (i.e. process execution) and [0111] i) the hardware configuration of the platform, i.e. of the hosts H bearing processing capabilities for execution of processes by distributed agents; For example, when a new host machine is added to a hosts predefined group, it is automatically joined to the whole platform, e.g. because the host notifies its existence or, alternatively, the Administrative Console recognizes the host H by receiving commands input by an operator, for example through its GUI; [0149] The dispatcher sends the requests to the other agents using, for example, a load balancing algorithm as follows. It chooses the best agent to send the request in two steps. [0150] First, it chooses the less loaded host in terms of CPU and memory. Second, it chooses the available agent of the selected host based on the smallest amount of estimated CPU consumption time of the agent queue.).

As per claim 8, Wolff teaches the at least one redistribution element is associated with a failed computing resource. (Wolff [0140] FIG. 9B shows an overall environment in which a failure of one or more nodes prompts resource load rebalancing).

As per claim 19, Alfano teaches a computational or control component generated based on a Concrete Process Control Model and associated computational or control component element of the Execution Process; and an abstraction model component generated based on operational characteristics and capabilities associated with the work item. (Alfano [0045] The workflow can be represented through a flowchart with a sequence of tasks as well as time and logical dependencies between tasks including alternative or parallel branches. There exist ad hoc languages like XPDL (XML Process Description Language) to formalize workflow descriptions. [0046] The rules are declarations of which actions have to be executed when a specific set of conditions/events occurs. [0047] The manager module MM comprises a process description database PDB, which is arranged to store all the processes, i.e. workflows and rules, representing the behavioural and functional aspects of the platform).

As per claim 20, Wolff teaches activating redistributed elements along with corresponding application or work item operational data stored in a data services module at or near the time of the computing resource failure. (Wolff [0028] FIGS. 4A-D show the software modules associated with respectively the handling of IOs by an aware client, the handling of a fail-over and fail-back by an aware client, and the passive and active management of load rebalancing by a client.)

            As to claim 22, it is rejected based on the same reason as claim 2.

            As to claim 23, it is rejected based on the same reason as claim 3.

            As to claim 24, it is rejected based on the same reason as claim 4.

            As to claim 26, it is rejected based on the same reason as claim 6.

            As to claim 27, it is rejected based on the same reason as claim 7.

            As to claim 28, it is rejected based on the same reason as claim 8.

            As to claim 39, it is rejected based on the same reason as claim 19.

            As to claim 40, it is rejected based on the same reason as claim 20.


Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 2009/0122706 A1) in view of Wolff (US 2003/0126200 A1) in further view of Barkai (US 2006/0190243 A1).

As per claim 5, Alfano and Wolff do not teach the load-balancing opportunity involves HA-M:N Validation load-balancing.
However, Barkai teaches the load-balancing opportunity involves HA-M:N Validation load-balancing. (Barkai [0427] Using in-network highly available database to achieve N+M model, as in the present embodiments, it is possible to provide an in-network distributed, omni-present, highly available and non-blocking database to explicitly synchronize, in real-time, internal states of many real-time stateful event processing applications such that an N+M HA model is achieved. An N+M HA model means ensuring the availability of the system to provide minimal capacity of N servers under up to M server failures. This is achieved by running the system on N+M servers using an N+M HA model).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Barkai with the system of Alfano and Wolff to implement M:N load balancing. One having ordinary skill in the art would have been motivated to use Barkai into the system of Alfano and Wolff for the purpose of managing data in a distributed architecture (Barkai paragraph 02)

As to claim 25, it is rejected based on the same reason as claim 5.

Claim 14-16 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 2009/0122706 A1) in view of Barkai (US 2006/0190243 A1).

          As per claim 14, Alfano does not teach the remediation operational state determination validates that computing resources are facilitating a viable M:N working configuration and maintain high availability requirements.
            However, Barkai teaches the remediation operational state determination validates that computing resources are facilitating a viable M:N working configuration and maintain high availability requirements. (Barkai [0427] Using in-network highly available database to achieve N+M model, as in the present embodiments, it is possible to provide an in-network distributed, omni-present, highly available and non-blocking database to explicitly synchronize, in real-time, internal states of many real-time stateful event processing applications such that an N+M HA model is achieved. An N+M HA model means ensuring the availability of the system to provide minimal capacity of N servers under up to M server failures. This is achieved by running the system on N+M servers using an N+M HA model).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Barkai with the system of Alfano to implement M:N load balancing. One having ordinary skill in the art would have been motivated to use Barkai into the system of Alfano for the purpose of managing data in a distributed architecture (Barkai paragraph 02)


As per claim 15, Alfano teaches does not maintain high availability requirements (Alfano [0095] If a business constraint is modified, a check is needed to verify whether pre-allocated resources overtake the maximum allocable power or not).
Alfano does not teach the remediation operational state determination validates that computing resources are facilitating a viable M:N working configuration.
However, Barkai teaches the remediation operational state determination validates that computing resources are facilitating a viable M:N working configuration. (Barkai [0427] Using in-network highly available database to achieve N+M model, as in the present embodiments, it is possible to provide an in-network distributed, omni-present, highly available and non-blocking database to explicitly synchronize, in real-time, internal states of many real-time stateful event processing applications such that an N+M HA model is achieved. An N+M HA model means ensuring the availability of the system to provide minimal capacity of N servers under up to M server failures. This is achieved by running the system on N+M servers using an N+M HA model) 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Barkai with the system of Alfano to implement M:N load balancing. One having ordinary skill in the art would have been motivated to use Barkai into the system of Alfano for the purpose of managing data in a distributed architecture (Barkai paragraph 02)


As per claim 16, Alfano teaches does not maintain high availability requirements (Alfano [0095] If a business constraint is modified, a check is needed to verify whether pre-allocated resources overtake the maximum allocable power or not).
Alfano does not teach the remediation operational state determination validates that computing resources are not facilitating a viable M:N working configuration.
However, Barkai teaches the remediation operational state determination validates that computing resources are not facilitating a viable M:N working configuration (Barkai Figs 21 and 22).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Barkai with the system of Alfano to implement M:N load balancing. One having ordinary skill in the art would have been motivated to use Barkai into the system of Alfano for the purpose of managing data in a distributed architecture (Barkai paragraph 02)

As to claim 34, it is rejected based on the same reason as claim 14.
As to claim 35, it is rejected based on the same reason as claim 15.
As to claim 36, it is rejected based on the same reason as claim 16.
Allowable Subject Matter
Claims 9-12, 17, 18, 29-32, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160072730 A1 – discloses A method for nonintrusive network load generation may include determining available resources in a distributed computing system, where the distributed computing system includes a plurality of computing devices and a target deployment.  Based on an amount of available resources between the target deployment and a plurality of source computing devices, the plurality of source computing devices may be selected to generate a network load directed from the plurality of source computing devices to the target deployment.  The plurality of source computing devices may be a subset of the plurality of computing devices in the distributed computing system.  A network-traffic generator service may be provided to the plurality of source computing devices in order to generate the network load directed from the plurality of source computing devices to the target deployment.  The performance of the distributed computing system in response to the generated network load may be monitored. 
US 20140269739 A1 – discloses a switch that may be configured with multiple zones to provide access to an external storage to certain processing systems.  For example, the switch may be configured with two zones, in which a first zone configuration provides access to the external storage for a first processing system and a second zone configuration provides access to the external storage for a second processing system.  Thus, the switch may provide high availability of the external storage and allow seamless transition from one computer system to another computer 
system.
          US 20070234366 A1 – discloses a method and system for reorganizing a distributed computing landscape for dynamic load balancing is presented.  A method includes the steps of collecting information about resource usage by a plurality of hosts in a distributed computing system, and generating a target distribution of the resource usage for the distributed computing system.  The method further includes the step of 
generating an estimate of an improvement of the resource usage according to a 
reorganization plan.
          US 20040022279 A1 – discloses An 1:n or m:n path protection mechanism is provided.  Rather than defining an automatic protection protocol, use is made of the existing tandem connection monitoring function, tandem connection reverse defect indication, and tandem connection trail trace identifier.  Upon detection of a failure on the working path segment, the occurrence of this failure is communicated to the far end  node by inserting forced RDI into the tandem connection as long as the failure persists.  In the case of more than one protected paths, the failed path is identified by means of the unique trail trace identifier received on the protection path.  In the case of several protection paths, one network node is defined as slave node which has to follow the switch-over initiated by the master node and choose the same protection path as the master node.  Preferably, a combination of two timers enables return from failure condition to normal operation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/
Primary Examiner, Art Unit 2196